Citation Nr: 0107436	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-23 721	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) was involved in a 
March 21, 1958, Board of Veterans' Appeals (Board) decision 
which denied entitlement to service connection for bilateral 
pes cavus with hammertoes.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from November 1955 to 
April 1957.

This case comes before the Board on the veteran's motion 
alleging CUE in a Board decision dated March 21, 1958.  See 
38 C.F.R. § 20.1404 (2000).


FINDINGS OF FACT

The March 21, 1958, Board decision which denied entitlement 
to service connection for bilateral pes cavus and hammertoes 
was adequately supported by the evidence then of record and 
law applicable at that time; it was not undebatably 
erroneous. 


CONCLUSION OF LAW

The March 21, 1958, Board decision, which denied service 
connection for bilateral pes cavus with hammertoes, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 20.1400-1404; 20.1406 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a march 21, 1958, Board decision 
involved clear and unmistakable error.  Under 38 U.S.C.A. § 
7111, the Board has, for the first time, been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under the new 
statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are:  (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Before turning to the record, the Board notes here that On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This newly enacted legislation provides, among other things, 
for VA assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the claimant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
although not clear, the provisions of 38 C.F.R. § 20.1411 
would appear to render certain provisions regarding 
assistance inapplicable in motions based on Board CUE error.  
At any rate, the veteran and his representative were 
adequately advised of laws and regulations applicable to 
Board CUE claims and were given an opportunity to review the 
claims file and file an additional response.  In fact, the 
claims file was reviewed by the veteran's representative and 
an additional response was received.  Moreover, the claims 
file appears to include all pertinent items of evidence 
necessary to review the CUE motion.  Therefore, even if the 
provisions of the Veterans Claims Assistance Act of 2000 are 
viewed as applicable to this motion, the Board finds that 
there has effectively been substantial compliance with the 
new legislation and that the Board may proceed with its 
review of the motion.  

Looking to the record, at the time of the Board's March 1958 
decision the evidence actually or constructively of record 
included the veteran's service medical records, which 
consisted, in pertinent part, of his service entrance 
examination dated in October 1955, records documenting 
complaints and treatment of a bilateral foot condition in 
service, an April 1956 report of hospitalization for surgery 
to attempt to correct hammertoes of the right foot, a Medical 
Board and Physical Evaluation Board (PEB) conducted in March 
and April 1957, and a report of VA examination in December 
1957.  These records show that the veteran suffered from 
hammertoes and third degree pes planus at the time of his 
induction and entrance on active duty in November 1955, but 
the condition was not felt to be disqualifying.  The veteran 
was given a "profile" of 2 for his lower extremities, 
indicating the he met procurement standards, but might have 
some limitation on initial job classification and assignment.  
He continued to complain of symptoms related to these 
conditions during his active military service, and was 
regularly treated for these symptoms.  

In April 1956, the veteran underwent surgery to attempt to 
repair the 4th and 5th hammer toes of both feet.  However, no 
benefit from the surgery was apparent, and the veteran 
continued to complain of pain and other symptoms.  In August 
1956, the veteran was issued a new profile of 3 for the lower 
extremities, indicating a deterioration in his physical 
condition since his induction.  In October and November 1956, 
he was tentatively determined to be medically disqualified 
from further service.  A November 1956 transfer record from 
the U.S. Army Hospital in Frankfurt, Germany, included a 
notation that the veteran's bilateral hammertoes had been 
aggravated by service.  In November 1956, the veteran was 
examined at a U.S. Naval Hospital.  The examiner reviewed the 
veteran's medical record and noted his complaints of pain on 
walking, corns and painful calluses.  A January 1957 
physician's progress notes indicates that the veteran was 
reexamined at that time and his file again reviewed.  The 
physician noted that the veteran's April 1956 surgery had 
apparently alleviated corns on the 4th and 5th toes.  The 
physician recommended against a PEB, suggesting instead that 
the veteran be separated due to a preexisting condition not 
aggravated by service.

Notwithstanding this recommendation, a PEB consisting of 
three officers (including one physician) was conducted in 
March 1957.  A March 1957 medical board report noted the 
veteran's history, substantially as set forth above, and 
expressed the opinion that conservative attempts at relief of 
symptoms were unsuccessful.  It was further noted that the 
veteran had pain in the region of the amputated metatarsal 
heads when walking which was not present prior to the 
surgery.  The PEB reviewed the veteran's record, took 
testimony from him, and found that his hammertoes existed 
prior to entry into the service, but were aggravated by his 
service, particularly on the right side.  The PEB recommended 
that he be discharged with a 20 percent disability for 
hammertoes of the right foot, based on VA's Schedule for 
Rating Disabilities (38 C.F.R., part 4).  This recommendation 
was accepted, and the veteran was separated by reason of 
physical disability, with severance pay.  There was no 
specific diagnosis or treatment of pes cavus at any time 
during the veteran's active military service.

The veteran filed his claim for service connection for 
hammertoes in April 1957, and was examined at the VA Office 
in Camden, New Jersey, in December 1957.  No claims file was 
available for review at the time of the examination.  X-rays 
revealed a partial resection of the 4th and 5th metatarsals 
of each foot.  The examiner diagnosed mild bilateral pes 
cavus, fairly marked clawing of the 2nd through 5th toes of 
both feet, and tenderness to pressure in the 5th MP joint 
areas.  His diagnoses were congenital claw toes and 
congenital mild pes cavus.  

At the time of the Board's March 1958 decision, applicable 
law regarding service connection was essentially the same as 
it is now; that is, service connection was warranted for 
disability resulting from personal injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C. §§ 2310, 2331 (1958).  The law further 
provided that a preexisting injury or disease would be 
considered to have been aggravated by active service where 
there is an increase in disability during active service 
unless there was a specific finding that the increase was due 
to the natural progress of the disease.  38 U.S.C. § 2353 
(1958).  Additionally, regulation specifically provided that 
the usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including post-
operative scars, absent or poorly functioning parts or 
organs, will not be considered service-connected unless the 
disease or injury is service-connected, i.e., aggravated by 
service otherwise than by the usual effects of treatment.  38 
C.F.R. § 3.63 (1956).  That same provision has remained in 
effect over the years and is currently set forth in 38 C.F.R. 
§ 3.306(b)(1) (2000).  

The Board's March 1958 decision specifically found that the 
evidence showed a congenital condition which existed prior to 
service.  The Board further found that superimposed trauma or 
disease during service was not shown and that the foot 
symptoms noted and treated in service were manifestations of 
the preexisting bilateral foot condition and did not show 
increase in the basic preservice level of disablement.  The 
Board also noted that the inservice treatment and surgery 
were remedial in character.  On its face, the 1958 Board 
decision (while certainly sparse compared to current Board 
decisions) appears to have addressed the essential questions 
involved.  The fact that the foot disability preexisted 
service was noted, and such fact has not been disputed.  The 
Board then indicated that it did not consider the inservice 
manifestations as showing an increase in severity during 
service.  The Board also found no separate injury during 
service.  Finally, the Board noted that the surgery was 
remedial.  It therefore appears that the 1958 Board decision 
properly considered and addressed the essential elements 
pertaining to the claim of service connection.  In other 
words, it is not shown that the 1958 decision was contrary to 
or failed to consider pertinent laws and regulations in 
effect at that time.

After reviewing the contentions offered by the veteran and 
his representative, it appears to the Board that the real 
disagreement is with the manner in which the Board weighed 
the evidence in its March 1958 decision.  The underlying 
argument advanced by veteran and his representative appears 
to be that the evidence before the Board in March 1958 
compelled the conclusion that there had been "aggravation" 
of the preexisting bilateral foot disability.  The Board's 
attention has been directed to the findings of the service 
medical board.  However, a disagreement with the manner the 
facts were weighed or evaluated is not clear and unmistakable 
error.  38 C.F.R. § 20.1403(d).  The Board notes that there 
was at least one medical doctor who was of the opinion that 
there was no aggravation during service as shown by the 1957 
physician's note.  Moreover, given the regulatory provisions 
dealing with surgery to treat a preexisting disorder, the 
Board's implicit determination that the surgery itself did 
not constitute aggravation appears to have been plausible.  
In other words, the determinations made by the Board in March 
1958 all essentially involved a weighing of the evidence.  

The Board observes here that service connection was 
eventually established for bilateral hammertoes and clawfoot 
by Hearing Officer's decision in October 1995.  However, that 
decision was the result of new and material evidence which 
consisted of medical opinions dated in the 1990's which 
supported a finding of aggravation during service.  Citing 
such opinions in conjunction with service medical records, 
the Hearing Officer concluded that the evidence supported a 
finding of aggravation.  However, those medical opinions were 
not before the Board in 1958 and may not be considered in 
determining whether clear and unmistakable error was 
involved.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).

There may certainly be a difference of opinion as to the way 
the Board weighed the evidence in 1958.  However, after 
reviewing the evidence before it at that time, the Board 
concluded that there was no separate injury nor was there 
aggravation during service.  The Board found that the 
surgical resection of portions of the feet was contemplated 
by the regulation addressing the usual effects of 
ameliorative surgical treatment.  The Board therefore now 
finds that the March 1958 decision was in keeping with laws 
and regulations governing VA compensation at that time and 
that the decision did not involve clear and unmistakable 
error. 


ORDER

The motion is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



